NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-APR-2022
                                            08:02 AM
                                            Dkt. 7 ODSD
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


      MELINDA C. FLETCHER SISTAR, Petitioner-Appellant, v.
             JEREMY T. SISTAR, Respondent-Appellee.


          APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                         (FC-DA NO. 21-1-0449)


                       ORDER DISMISSING APPEAL
      (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)
             Upon review of the record, it appears that:
             (1) On November 1, 2021, self-represented Petitioner-
Appellant Melinda C. Fletcher Sistar (Appellant), electronically
filed the notice of appeal under seal and in camera in the
Judiciary Information Management System (JIMS) to create the
appeal in CAAP-XX-XXXXXXX, but without paying the fees required
by Hawai i Rules of Appellate Procedure (HRAP) Rule 3(a);
             (2) On November 9, 2021, the court, among other things,
ordered that within ten days from the order, Appellant shall pay
the appellate filing fees to the Supreme Court Clerk's Office or
request a fee waiver.    The court cautioned Appellant that failure
to comply with any part of the order may result in the appeal
being dismissed;
             (3) The record on appeal was due on or before
January 3, 2022, see HRAP Rule 11(b)(1), but was not filed
because Appellant failed to pay the filing fees or obtain a fee
waiver;
             (4) On January 11, 2022, the appellate clerk entered a
default of the record on appeal, informing Appellant that the
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

time to docket the appeal had expired, Appellant had not paid the
filing fee or obtained an order allowing her to proceed on appeal
in forma pauperis, the matter would be brought to the court's
attention on January 21, 2022, for action that may include
dismissal of the appeal, and Appellant could seek relief from
default by motion; and
             (5) Appellant has not taken any further action in this
appeal.   An appeal may be dismissed where the record on appeal
has not been prepared because the appellant failed to pay the
required fees or obtain an order allowing the appellant to
proceed in forma pauperis.      HRAP Rule 11(b)(2), (c)(2).       In
addition, the court will order the appellate clerk to change the
case security level in JIMS and arrange for removal of the in-
camera designation for the notice of appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             IT IS FURTHER ORDERED that the appellate clerk shall
change the case security level in JIMS from Level 9 to Level 1,
and arrange for removal of the in-camera designation for the
notice of appeal (docket 1), but seal docket 1 and leave the
sealed designation for docket 1, which contains personal
information.
             IT IS FURTHER ORDERED that within ten days from the
date of this order, any individual may file a motion objecting to
the removal of the in-camera designation for docket 1 or the
sealing of docket 1.
             DATED:   Honolulu, Hawai i, April 22, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Katherine G. Leonard
                                        Associate Judge

                                        /s/ Sonja M.P. McCullen
                                        Associate Judge




                                    2